Ames, J.
The partnership, according to its terms, was to continue for the period of five years. The defendant had no such title in the premises that he could give any assurance that the firm could have an undisturbed occupation for that, or, indeed, for any fixed period. His wife was the owner of the estate, subject to certain mortgages, and whatever authority she had given to the defendant in relation to it was permissive only, and revocable at her pleasure. So insecure and slight a title was not a compliance with the partnership agreement. The question of the materiality of the defendant’s representation was properly left to the jury, and the rulings of the presiding judge were correct.
Exceptions overruled.